Citation Nr: 0838454	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  98-05 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to assignment of a higher rating for bilateral 
hearing loss disability, currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney-
at-Law

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1971.

This matter came to the Board of Veterans' Appeals (Board) 
from a rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

The following constitutes a procedural history of the appeal.  
In an October 1999 decision, the Board denied the following 
claims:  (1) entitlement to service connection for a low back 
disorder; (2) entitlement to a compensable rating for 
bilateral hearing loss; and (3) entitlement to an increased 
rating for a scar of the chin, currently evaluated as 10 
percent disabling.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2000, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand the claim of service connection for a low back 
disorder and entitlement to a compensable evaluation for 
service-connected bilateral hearing loss for development and 
readjudication.  Within the joint motion, the parties 
requested that the Court dismiss the issue of entitlement to 
an evaluation in excess of 10 percent for the service-
connected scar of the chin.  In the January 2001 Order of the 
Court, the Court dismissed the appeal as to that issue.

In August 2001, the Board remanded the claims of entitlement 
to service connection for a low back disorder and entitlement 
to an assignment of a compensable evaluation for service-
connected bilateral hearing loss to the RO for additional 
development.  Additional development was undertaken.  

In a February 2003 determination, the RO granted service 
connection for the low back disorder.  Accordingly, the claim 
of service connection for a back disorder has been granted, 
and per the guidance supplied by the United States Court of 
Appeals for the Federal Circuit in Grantham v. Brown, 114 
Fed. 3rd 1156 (Fed. Cir. 1997), no other outstanding question 
of law or fact concerning the provisions of benefits under 
the law administered by the VA remains unresolved with regard 
to this service connection issue.  Consequently, this claim 
is not before the Board at this time.

In February 2003, the Director of VA Compensation and Pension 
Service found that a 10 percent extraschedular evaluation was 
warranted for the veteran's bilateral hearing loss.  
Entitlement to an extraschedular evaluation was granted under 
38 C.F.R. § 3.321(b)(1).  In AB v. Brown, 6 Vet. App. 35 
(1993), the Court held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
In any event, in March 2003, the veteran's representative 
indicated disagreement with the evaluation of the veteran's 
service-connected bilateral hearing loss, contending that the 
condition should be rated as 20 percent disabling through 
application of the rating schedule.

In June 2003, the Board denied entitlement to a compensable 
evaluation for bilateral hearing loss on a schedular basis, 
and denied entitlement to an evaluation greater than 10 
percent for bilateral hearing loss on an extraschedular 
basis.  The veteran filed a timely appeal to the Court.  In 
December 2005, the Court issued a Judgment vacating the June 
2003 Board decision, and remanded the matter for further 
adjudication.  In April 2007, this matter was remanded for 
further development, to include another opinion from the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  In August 2007, the RO determined that 
a 10 percent schedular rating was warranted for bilateral 
hearing loss disability.  A determination from the Director, 
Compensation and Pension Service was issued in April 2008.  
In July 2008, the Board remanded the matter to clarify the 
schedular and extraschedular ratings and effective dates 
assigned.  In August 2008, the RO assigned the 10 percent 
schedular rating effective July 28, 2007, and per the April 
2008 decision of the Director, Compensation and Pension 
Service, determined that an extraschedular evaluation was no 
longer warranted effective July 28, 2007.  


FINDINGS OF FACT

1.  Prior to July 28, 2007, the veteran had no higher than 
level III hearing acuity in both ears.

2.  From July 28, 2007, the veteran has level VI hearing 
acuity in the right ear and level III hearing acuity in the 
left ear.

3.  Prior to July 28, 2007, the veteran's bilateral hearing 
loss disability mildly interfered with employment.

4.  From July 28, 2007, the veteran voluntarily retired from 
employment, and the veteran's bilateral hearing loss 
disability does not result in marked interference with 
employment or frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  Prior to July 28, 2007, the criteria for entitlement to a 
compensable schedular rating for bilateral hearing loss 
disability were not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 
4.86, Diagnostic Code 6100 (1998, 2008).

2.  From July 28, 2007, the criteria for entitlement to a 
schedular disability rating in excess of 10 percent for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2008).

3.  Prior to July 28, 2007, the criteria for an evaluation 
greater than 10 percent for bilateral hearing loss disability 
on an extraschedular basis were not met.  38 C.F.R. 
§ 3.321(b)(1) (2008).

4.  From July 28, 2007, the criteria for an extraschedular 
rating for bilateral hearing loss disability have not been 
met.  38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for bilateral hearing loss 
disability prior to enactment of the VCAA.  The veteran's 
appeal stems from a March 1998 rating decision which granted 
service connection, and assigned a noncompensable disability 
rating.  Subsequent to the October 1999 vacated Board 
decision, and August 2001 Board Remand, the veteran was 
issued a VCAA letter in August 2001.  Subsequent to the June 
2003 vacated Board decision, and April 2007 Board Remand, the 
veteran was issued another VCAA letter in June 2007.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded on two occasions, in August 2001 and April 2007 to 
ensure compliance with the VCAA notice and assistance 
provisions.  The contents of these notices fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

In the June 2007 VCAA letter, the veteran was provided with 
notice of the types of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As will 
be discussed below, in light of the Board's findings that the 
preponderance of the evidence is against entitlement to 
higher disability ratings for all periods on appeal, any 
effective date to be assigned is rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA and 
private treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations over 
the course of the appeal and the evidence of record also 
contains two opinions from the Director, Compensation and 
Pension Service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Collectively, the examination reports and 
opinions obtained are thorough and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection is in effect for bilateral hearing loss 
disability, effective July 10, 1997.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  When amended regulations expressly state an effective 
date and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the amendments which will 
be discussed below have a specified effective date without 
provision for retroactive application, the amendments may not 
be applied prior to its effective date.  As of the effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from non-compensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000, 
and 4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (1998).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table Via will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

The Board has compared the previous versions of Table IV and 
Table VII, and the new versions of these tables, and finds 
that there has been no discernable change in them.  Further, 
it is noted that the revisions in the language in 38 C.F.R. 
§ 4.85 do not change the method by which Tables VI and VII 
are interpreted, but only describe, in greater detail, how 
they are applied.  The Board, therefore, finds that neither 
the old nor the new version of 38 C.F.R. § 4.85 is more 
favorable than the other in terms of benefit to the veteran.  

As to the provisions of § 4.86, in effect prior to June 10, 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Under the criteria that became effective in June 1999, 
when the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a) (2008).  
Additionally, when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b) (2008).  
Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.

As detailed, the veteran's bilateral hearing loss disability 
is rated 10 percent disabling effective from July 10, 1997 
(date of claim) under extraschedular provisions, and is rated 
10 percent disabling effective from July 28, 2007, under the 
schedular provisions.  Thus, the Board will determine whether 
a compensable disability rating is warranted under the 
schedular provisions prior to July 28, 2007; whether a 
disability rating in excess of 10 percent is warranted under 
the extraschedular provisions prior to July 28, 2007; whether 
a disability rating in excess of 10 percent is warranted 
under the schedular provisions from July 28, 2007; and, 
whether an extraschedular rating is warranted from July 28, 
2007.

In September 1997, the veteran stated that from 1969 to 1971 
he served a two-year term in Vietnam with constant heavy 
mortar fire, usually exposing more to left ear than to the 
right.  The veteran complained of decreased hearing loss and 
tinnitus since this time, left greater than right, with 
occasionally decreased fluctuating hearing in the left ear.

On examination, tympanic membranes and external auditory 
canals were clean and within normal limits.  The veteran was 
assessed with sensorineural hearing loss in both ears.  At a 
VA audiological evaluation held in October 1997, pure tone 
thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
RIGHT

15
25
65
70
LEFT

20
45
75
80

The average pure tone air conduction threshold for the 
frequencies of 1000, 2000, 3000 and 4000 Hertz was generally 
44 decibels in the right ear and 55 decibels in the left ear.  
Speech recognition testing revealed a speech recognition 
ability of 100 percent in the right ear and 96 percent in the 
left ear.  The veteran complained of constant bilateral high-
pitched tinnitus which began approximately in 1970.  A 
summary of audiological testing results indicated hearing 
loss characterized by a slight to severe sensorineural 
hearing loss from 250 to 8000 Hertz.  The speech 
discrimination score was considered to be "excellent."

Regarding the veteran's left ear, hearing was characterized 
by slight to severe sensorineural hearing loss also from 250 
to 8000 Hertz.  The speech discrimination score was also 
found to be excellent.  A tinnitus test supported the 
presence of bilateral tenderness with a pitch of 8000 Hertz, 
and loudness of 8 decibels.

In the veteran's written statements he indicated constant 
exposure to loud noises during his military service.  In a 
clinical audiological evaluation dated February 1998, a 
speech discrimination score between 92 percent and 93 percent 
appears to be indicated, thus is not clear.

An additional audiological evaluation was performed in 
February 1999.  The veteran's chief complaint at this time 
was decreased hearing in both ears, more pronounced in the 
left ear, with constant bilateral tinnitus.  The veteran 
indicated that the situation of greatest difficulty includes 
general communication situations, telephone listening and 
communication in background noise as well as small group 
conversational situations.  The veteran's exposure to noise 
in Vietnam was again noted.  At a VA audiological evaluation 
in February 1999, pure tone thresholds, in decibels, were as 
follows:


HERTZ


1000
2000
3000
4000
RIGHT

15
30
70
70
LEFT

30
55
80
85

The average pure tone air conduction thresholds for the 
frequencies at 1000, 2000, 3000 and 4000 Hertz was 46 
decibels in the right ear and 63 decibels in the left ear.  
Speech recognition testing using the Maryland CNC wordlist 
revealed a speech recognition ability of 92 percent in the 
right ear and 84 percent in the left ear.  The diagnostic and 
clinical tests were reported to show bilateral mild, sloping 
to severe, high frequency sensorineural hearing loss, 
slightly more pronounced on the left.  The right ear hearing 
was characterized by sensitivity essentially within normal 
limits through 1500 Hertz with a mild, sloping to moderately 
severe, high frequency sensorineural loss from 2000 through 
8000 Hertz.  The word recognition score in quiet was 
"good."  Left ear was characterized by sensitivity within 
normal limits through 500 Hertz with a mild, sloping to 
severe, high frequency sensorineural hearing loss in the 1000 
through 8000 Hertz range.  Word recognition score in quiet 
was good.  Constant bilateral tinnitus was also indicated.

At a RO hearing in January 1999, the veteran indicated that 
he has difficulties with his hearing loss at work.  The 
veteran noted that he had 10 people under his supervision and 
that it was important for him to receive any orders or to 
change the process of work.  He indicated that because of his 
hearing problem this does not always get relayed the way it 
should and he is constantly having to repeat what he hears to 
make sure he understands the directives correctly.  The 
veteran particularly noted difficulty understanding female 
conversation, including problems with female voices, 
especially over the phone.

A May 2001 speech/audiology examination from St. Vincent 
Hospital showed a speech discrimination ability of 84 percent 
in quiet, 80 percent with some noise, and 60 percent with 
more noise (though this is not clear).  Testing in Hertz and 
decibels does not appear to have been performed.

In September 2002, the veteran underwent another audiological 
evaluation.  His chief complaint was decreased hearing loss 
and tinnitus.  The veteran's situation of greatest difficulty 
was background noise, on the phone and in group 
conversations.  Within the VA audiological evaluation that 
month, pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
RIGHT

30
50
85
80
LEFT

40
80
95
100

The average pure tone air conduction threshold for the 
frequencies of 1000, 2000, 3000 and 4000 Hertz was 61 in the 
right ear and 79 in the left ear.  Speech recognition testing 
using Maryland CNC wordlist revealed a speech recognition 
ability of 88 percent for the right ear and 88 percent in the 
left ear.  Diagnostic and clinical testing results indicated 
sensorineural hearing loss, bilaterally.  Hearing was 
characterized by normal sensitivity from 250 to 500 Hertz 
with mild to profound sensorineural hearing loss from 1000 to 
8000 Hertz for the right ear.  The speech discrimination 
score, in quiet, was good.  For the left ear, hearing was 
characterized by normal sensitivity from 250 to 5000 Hertz 
with a mild to profound sensorineural hearing loss from 1000 
to 8000 Hertz.  The speech discrimination score, in quiet, 
was also considered good.  The examiner opined that in a work 
environment with substantial background noise it is as likely 
as not that the veteran will experience decreased word 
discrimination ability.

Per 38 C.F.R. § 3.321(b)(1), in a February 2003 
determination, the Director of VA Compensation and Pension 
Service offered a determination with regard to extraschedular 
consideration.  The Director acknowledged the veteran's 
testimony that as an accounting technician he supervises ten 
people and has problems with conversation, especially when 
more than one person is talking at the same time, and with 
telephone conversations.  The Director also acknowledged the 
September 2002 VA opinion that the veteran experienced 
decreased word discrimination ability at work.  The Director 
concluded that given the veteran's service-connected hearing 
loss and the affect it has on his work environment, the 
veteran was entitled to a 10 percent extraschedular 
evaluation.

In April 2003, the veteran underwent a VA outpatient 
audiological assessment.  The veteran reported decreased 
hearing since the September 2002 evaluation.  With regard to 
hearing sensitivity, the examiner noted within normal limits 
sloping to profound, and the type of hearing loss as 
sensorineural.  Word recognition scores were 88 percent in 
the right ear and 84 percent in the left ear; however, any 
testing in Hertz and decibels was not performed and/or 
reported.

In June 2006, the veteran underwent a VA outpatient 
audiological assessment.  He reported decreased hearing since 
his April 2003 evaluation.  Speech recognition scores were 88 
percent in both ears.  The examiner noted that hearing loss 
was slightly asymmetrical and more pronounced left.  Compared 
to April 2003 findings, there was slight improvement overall 
in the right ear, and slight improvement in high frequency 
range left ear.  Again, testing in Hertz and decibels does 
not appear to have been performed and/or reported.

On July 28, 2007, the veteran underwent a VA examination.  
The veteran reported difficulty with most conversational 
situations.  He reported working in a trucking business for 
18 years, and then for the government as a technician for 16 
years, and reported that he had retired.  Pure-tone 
thresholds for the ears were as follows:


HERTZ


1000
2000
3000
4000
RIGHT

25
70
90
90
LEFT

40
85
100
100

The pure tone average in the right ear was 68.75 decibels, 
and 81.25 decibels in the left ear.  The speech recognition 
score in the right ear was 92 percent, and in the left ear 
was 88 percent.  

In April 2008, the Director, Compensation and Pension 
Service, made a determination as to the issue of entitlement 
to an extraschedular evaluation.  The Director acknowledged 
the 10 percent schedular rating assigned per the July 2007 VA 
examination results.  The Director explained that when a 10 
percent extraschedular evaluation was assigned in 2003 
(effective July 10, 1997), the veteran was working as a 
supervisor and had problems with conversation due to 
background noise.  Given the presence of mild interference 
with employment, a 10 percent extraschedular evaluation was 
assigned.  The Director stated that for an evaluation in 
excess of 10 percent, the evidence should indicate moderate 
interference with a veteran's ability to work.  Compensation 
and Pension Service assesses "moderate interference" with 
employment as existence of an obvious conflict between the 
veteran's service-connected disabilities and his ability to 
perform his work.  The Director stated that there is no 
indication that the veteran had serious problems in his work 
environment due to his hearing loss.  The Director also 
acknowledged that at the July 2007 VA examination, the 
veteran reported having retired from employment as an 
accounting supervisor.  As there was no indication that he 
retired because he was unable to work or that he was 
dismissed from his job due to his hearing loss, the Director 
determined that entitlement to an extraschedular evaluation 
for service-connected hearing loss was no longer in order.

Schedular evaluation prior to July 28, 2007

In consideration of the findings in the October 1997 
audiometric examination, such audiometric findings reflect 
level I hearing in both ears, which translates to a 
noncompensable rating.  In consideration of the findings in 
the February 1999 audiometric examination, such audiometric 
findings reflect level I hearing in the right ear, and level 
III hearing in the left ear.  This translates to a 
noncompensable rating.  In consideration of the findings in 
the September 2002 audiometric examination, such audiometric 
findings reflect level III hearing in both ears.  This 
translates to a noncompensable rating.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100, Table VI.

Thus, a review of all VA audiometric examinations during this 
time period would support a finding of a noncompensable 
evaluation under the schedular criteria.  There is also no 
evidence of an exceptional pattern of hearing impairment to 
warrant application of 38 C.F.R. § 4.86.

It is clear that the results of the May 2001 study do not 
translate well into a determination of audiometric hearing 
loss under VA standards.  It is very unclear, based on a 
review of the record, what testing was performed on the 
veteran's ears in May 2001.  In any event, it is impossible 
for the Board to successfully utilize the May 2001 study as a 
basis to determine that the veteran has a speech 
discrimination score of 60 percent, bilaterally, in quiet.  
The regulations on this point are extremely clear.  Any 
suggestion that the Board utilize such score using the 60 
percent speech discrimination is without merit, as the Board 
cannot make such a determination based on this medical 
report.  Likewise, the Board is unable to use the speech 
discrimination scores noted in the April 2003 and June 2006 
VA outpatient assessments, as it does not appear that either 
examiner conducted or reported complete audiometric testing.  
Although the Board does note that such speech discrimination 
scores are relatively consistent with the findings in the 
September 2002 VA audiological evaluation.

Moreover, it is the opinion of the Board that the VA 
audiological examination reports are entitled to great 
probative value.  The audiological evaluations performed at 
the VA provide a detailed review of the veteran's hearing 
loss, including extensive studies that provide a rational 
basis for their determinations. The May 2001 medical report 
is entitled to limited probative value as it does not appear 
that complete audiological evaluation was accomplished and in 
any event, the study does not appear to directly conflict 
with VA audiological evaluations performed by VA over several 
years.  Such report does not support the determination that 
the veteran is entitled to an increased evaluation for his 
service-connected hearing loss under the criteria for 
evaluated hearing loss.  Moreover, providing a compensable 
evaluation for the veteran's hearing loss using the May 2001 
report would be a direct violation of the Court's decision in 
Lendenmann.  Thus, none of the medical evidence on file prior 
to July 28, 2007, meets the schedular requirements for a 
compensable rating.  

Schedular rating from July 28, 2007

As detailed, the veteran underwent a VA audiological 
examination on July 28, 2007.  If the pure tone average in 
the right ear is rounded up to 69 (from 68.75), this 
translates to level II hearing in the right ear under Table 
VI.  If the pure tone average in the left ear is rounded down 
to 81 (from 81.25), this translates to level III hearing in 
the left ear under Table VI.  This equates to noncompensable 
hearing under Table VII, solely in consideration of Table VI.  
See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI.  
However, § 4.86 is for application in this case as to the 
right ear as the puretone threshold is 25 decibels at 1000 
Hertz, and 70 decibels at 2000 Hertz.  Thus, this translates 
to level VI hearing in the right ear under Table VIA.  
Applying Table VII, this equates to a 10 percent disability 
rating.  38 C.F.R. § 4.86(b), Diagnostic Code 6100, Tables 
VI, VIA, VII.  Thus, a review of the VA audiometric 
examination during this time period supports a finding of a 
10 percent evaluation under the schedular criteria, effective 
July 28, 2007, the date of such examination report.  

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometry 
evaluations are rendered so there is no doubt as to the 
proper evaluation to assign.  Lendenmann; 38 C.F.R. § 4.85, 
Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the 
audiological test results most favorable to the veteran to 
the regulatory criteria, the Board is compelled to conclude 
that the preponderance of the evidence is against entitlement 
to a compensable schedular rating prior to July 28, 2007, and 
the preponderance of the evidence is against a disability 
rating in excess of 10 percent from July 28, 2007, for 
bilateral hearing loss disability.  

Extraschedular rating prior to July 28, 2007, and from July 
28, 2007

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings shall be based 
as far as practicable on the average impairment of earning 
capacity with the additional proviso that the Secretary shall 
from time to time readjust the schedule of ratings in 
accordance with experience.  To accord justice, therefore, to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Director of Compensation and 
Pension Service, upon field examination submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability.  The governing norm in 
these exceptional cases is as follows:  A finding that the 
case presents such an exceptional or unusual disability 
picture with such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

The 10 percent rating assigned for bilateral hearing loss 
prior to July 28, 2007, is the result of extraschedular 
consideration by VA's Director, Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b)(1).  In a February 
2003 determination, the Director acknowledged the veteran's 
testimony regarding difficulty with communication in 
connection with his work as an accounting technician and his 
supervision of ten persons.  It was noted that the veteran 
had difficulty with telephone conversations and when more 
than one person was talking at the same time.  The Director 
also noted the report of a September 2002 VA examination 
regarding decreased word discrimination ability in a 
substantial noise background.  Thus, Compensation and Pension 
Service determined that an extraschedular evaluation of 10 
percent is warranted for the period prior to July 28, 2007.  
The issue on appeal is whether an extraschedular evaluation 
in excess of 10 percent prior to July 29, 2007, is warranted 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  

In April 2008, the Director explained the basis for the 10 
percent extraschedular evaluation , specifically that the 
veteran working as a supervisor and having problems with 
conversation due to background noise constituted mild 
interference with employment.  The Director explained that in 
order to warrant an extraschedular rating in excess of 10 
percent, there would need to be moderate interference with 
the veteran's ability to work.  It was explained that 
"moderate interference" with employment is the existence of 
an obvious conflict between his service-connected 
disabilities and his ability to perform his work, and there 
was no indication that the veteran had serious problems in 
his work environment due to his hearing loss.  In 
consideration of the Director's reasoning and rationale for 
finding that the veteran's hearing loss only constituted mild 
interference with employment, the Board finds that an 
increased evaluation on an extraschedular basis beyond 10 
percent is clearly not warranted.  Assignment of an 
extraschedular rating is limited to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
under 38 C.F.R. § 3.321(b)(1).  See also Floyd v. Brown, 9 
Vet. App. 88 (1996).  In the present case, a 10 percent 
extraschedular rating has been assigned in recognition of the 
average earning capacity impairment due exclusively to the 
service-connected hearing loss disability.  The Director's 
decision acknowledged specific instances of impairment in 
communication which the veteran experiences due to his 
hearing loss disability, and determined that such impairment 
constituted mild interference with employment.  The Board 
believes that the Director's opinion is supported by the 
overall evidence.

From July 28, 2007, the Director determined that an 
extraschedular evaluation was not warranted as the veteran 
reported at the July 28, 2007 VA audiological examination 
that he retired from his employment as an accounting 
supervisor.  As the Director noted, there is no indication 
that he retired because he was unable to work or that he was 
dismissed from his job due to his hearing loss.  As the 
veteran voluntarily retired, there can be no showing that his 
bilateral hearing loss disability results in marked 
interference with employment.  Likewise, the evidence of 
record does not reflect any hospitalization due to his 
bilateral hearing loss disability.  Accordingly, the Board 
finds that 38 C.F.R. § 3.321 is inapplicable from July 28, 
2007, and thus an extraschedular is not warranted from this 
period.


ORDER

Entitlement to a compensable schedular disability rating for 
bilateral hearing loss prior to July 28, 2007, is not 
warranted.  Entitlement to an extraschedular disability 
rating for bilateral hearing loss in excess of 10 percent 
prior to July 28, 2007, is not warranted.  Entitlement to a 
schedular disability rating for bilateral hearing loss in 
excess of 10 percent from July 28, 2007, is not warranted.  
Entitlement to an extraschedular disability rating for 
bilateral hearing loss from July 28, 2007, is not warranted.  
The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


